     Case 3:19-cv-00569-MMD-WGC Document 12 Filed 01/28/21 Page 1 of 1



1
                                 UNITED STATES DISTRICT COURT
2
                                         DISTRICT OF NEVADA
3

4      PAUL SCOTT KLEIN,                                    Case No. 3:19-cv-00569-MMD-WGC

5                                          Plaintiff,                   ORDER
              v.
6
       BRIAN WILLIAMS SR., et al.,
7
                                       Defendants.
8

9            On December 21, 2020, the Court screened Plaintiff’s complaint pursuant to 28

10    U.S.C. § 1915A. (ECF No. 9.) The Court dismissed the complaint in its entirety and gave

11    Plaintiff leave to file an amended complaint within 30 days. (Id. at 10-11.) Plaintiff has

12    filed a motion seeking an extension of 45 days to file his amended complaint. (ECF No.

13    11 at 1.) Plaintiff states that he is suffering from COVID-19, which is making it difficult for

14    him to focus on preparing an amended complaint. (Id.)

15           The Court grants the motion for an extension of time.            Plaintiff shall file his

16    amended complaint on or before March 12, 2021. If Plaintiff fails to file a timely amended

17    complaint, this action may be subject to dismissal with prejudice for failure to state a claim.

18    (ECF No. 9 at 11.)

19           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion for an extension

20    of time (ECF No. 11) is granted.

21           IT IS FURTHER ORDERED that Plaintiff shall file his amended complaint on or

22    before March 12, 2021.

23           IT IS FURTHER ORDERED that, if Plaintiff fails to timely file an amended

24    complaint, this action may be subject to dismissal with prejudice for failure to state a claim.

25
                        28th day of January 2021.
             DATED THIS ___
26

27
                                                  UNITED STATES MAGISTRATE JUDGE
28
                                                        1
